Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) In connection with the Quarterly Report on Form 10-Q of Intermec, Inc. (the “Company”) for the period endedJune 27, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert J. Driessnack, ChiefFinancial Officer of the Company, certify, pursuant to 18 U.S.C. 1350, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Robert J. Driessnack Senior Vice President and ChiefFinancial Officer August 4, 2010
